DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: zeta-cypermethrin appears to be a consistent typo, the examiner is of the opinion that the insecticide recited should read as zeta-cypermethrin.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 113, 114, 115, 116, 117, 212, 213, 313. & 908.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:  zeta-cypermethrin appears to be a consistent typo, the examiner is of the opinion that the insecticide recited should read as zeta-cypermethrin.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, & 6-9 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Mount (US 20110073671 A1).
For claim 1; Mount discloses a body (91) comprising a hygroscopic base material (teabags), an insect repellant (para 18-19); and at least one support structure (the wick) coupled between said body and a trunk of a plant (fig. 4-6, para 34-36); said body configured to release the insect repellant into roots (and therefore capable of doing so with a root ball, see MPEP 2114 II.) of the plant using ambient moisture (abstract and para 19 & 42).
For claim 3; Mount teaches all limitations as stated above.
Mount further discloses wherein said body comprises a sphere-shaped body (fig. 4 & 5).
For claim 6; Mount teaches all limitations as stated above.
Mount further discloses wherein said at least one support structure comprises a loop (fig. 5) having a proximal end coupled to said body and distal end (top and bottom of (95)), and a closeable connector (95) coupled to said distal end and configured to permit the loop to be wrapped around the trunk of the plant (para 49).  
For claim 7; Mount teaches all limitations as stated above.
Mount further discloses wherein said at least one support structure comprises a flexible container with an opening (para 44, the top wick being a line that is flexible and has the ability to be tied around a plant or having a hanger applied), and a closure configured to close the opening (the knot (95)).
For claim 8; Mount teaches all limitations as stated above.
Mount further discloses wherein said flexible container comprises a mesh material (para 20).
For claim 9; Mount teaches all limitations as stated above.
Mount further discloses wherein said insect repellant comprises an olfactory repellant (para 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mount as applied to claim 1 above, and further in view of Sonnenberg et al. (US 20020173436 A1) herein Sonnenberg.
For claim 2; Mount teaches all limitations as stated above.
Mount fails to disclose a glycerin soap.
However, Sonnenberg discloses a hygroscopic material comprising a glycerin soap material (para 45 & 132).
The only distinction between the prior art and the claimed invention is that the prior art fails to explicitly disclose a glycerin soap. Sonnenberg does disclose a hygroscopic material comprising a glycerin soap. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention by using the known technique of glycerin soap as taught by Sonnenberg to improve the similar device from Mount in the same way by introducing a soap that is more gentile to the environment.  See MPEP 2143 I. (C).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mount.
For claim 4; Mount teaches all limitations as stated above.
Mount fails to discloses the body having a rectangle box shape.
The only distinction between the prior art and the claimed invention is that the prior art is the shape disclosed. Therefore, it would have been an obvious matter of design choice to make the different portions of the body of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04 IV. B.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mount as applied to claim 1 above, and further in view of Lee et al. (US 20160249538 A1) herein Lee.
For claim 5; Mount teaches all limitations as stated above.
Mount fails to disclose an insecticide.
However, Lee discloses an insecticide (para 36) to protect from pests comprising zeta-cypermethrin (para 60).
The only distinction between the prior art and the claimed invention is that the prior art is the addition of an insecticide. Lee discloses an insecticide to protect the root system of plants. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique from Lee to improve the similar device of Mount in the same way by introducing zeta-cypermethrin to actively defend against the insects that may be resistant to the repellant. See MPEP 2143 I. (C).
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mount in view of Sonnenberg and Lee.
For claim 10; Mount discloses a body (91) comprising a hygroscopic (teabags) soap base material (para 19 & 42), and an insect repellant (para 18-19), and at least one support structure (the wick) coupled between said body and a trunk of a plant (fig. 4-6, para 34-36); said body configured to release the insect repellant into the root system (and therefore capable of doing so with a root ball, see MPEP 2114 II.) of the plant using ambient moisture (abstract and para 19 & 42).
Mount fails to disclose a glycerin soap and an insecticide comprising zeta-cypermethrin.
However, Sonnenberg discloses a hygroscopic material comprising a glycerin soap material (para 45 & 132) and an insecticide comprising a synthetic pyrethroid (para 135).
The only distinction between the prior art and the claimed invention is that the prior art fails to explicitly disclose a glycerin soap or an insecticide comprising zeta-cypermethrin. Sonnenberg does disclose a hygroscopic material comprising a glycerin soap and an insecticide. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention by using the known technique of glycerin soap with an insecticide as taught by Sonnenberg to improve the similar device from Mount in the same way by introducing a soap that is more gentile to the environment.  See MPEP 2143 I. (C).
Neither Sonnenberg nor Lee disclose zeta-cypermethrin.
Lee discloses an insecticide (para 36) to protect from pests comprising a specific synthetic pyrethroid, zeta-cypermethrin (para 60).
The only distinction between the prior art and the claimed invention is that the prior art is the addition of a specific insecticide. Lee discloses utilizing zeta-cypermethrin to protect the root system/a root ball a plant. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique from Lee to improve the similar device of the combination of Mount and Sonnenberg in the same way by introducing zeta-cypermethrin to actively defend against the insects that may be resistant to the repellant. See MPEP 2143 I. (C).
For claim 11; The combination of Mount, Sonnenberg, and Lee teaches all limitations as stated above.
Mount further discloses wherein said body comprises a sphere-shaped body (fig. 4 & 5).
For claim 12; The combination of Mount, Sonnenberg, and Lee teaches all limitations as stated above.
Mount fails to discloses the body having a rectangle box shape.
The only distinction between the prior art and the claimed invention is that the prior art is the shape disclosed. Therefore, it would have been an obvious matter of design choice to make the different portions of the body of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04 IV. B.
For claim 13; The combination of Mount, Sonnenberg, and Lee teaches all limitations as stated above.
Mount further discloses wherein said at least one support structure comprises a loop (fig. 5) having a proximal end coupled to said body and distal end (top and bottom of (95)), and a closeable connector (95) coupled to said distal end and configured to permit the loop to be wrapped around the trunk of the plant (para 49).
For claim 14; The combination of Mount, Sonnenberg, and Lee teaches all limitations as stated above.
Mount further discloses wherein said at least one support structure comprises a flexible container with an opening (para 44, the top wick being a line that is flexible and has the ability to be tied around a plant or having a hanger applied), and a closure configured to close the opening (the knot (95)).
For claim 15; The combination of Mount, Sonnenberg, and Lee teaches all limitations as stated above.
Mount further discloses wherein said flexible container comprises a mesh material (para 20).
For claim 16; The combination of Mount, Sonnenberg, and Lee teaches all limitations as stated above.
Mount further discloses wherein said insect repellant comprises an olfactory repellant (para 2).  
Claims 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mount in view of Lee.
For claim 17; Mount discloses a method of forming a body (91) comprising a hygroscopic base material (teabags), and an insect repellant (para 18-19); and coupling at least one support structure to the body (5), the at least one support structure to be coupled to a trunk of a plant (fig. 4-6, para 34-36); the body configured to release the at least one of the insecticide and the insect repellant into the plant using ambient moisture (abstract and para 19 & 42).
Mount fails to disclose at least one of the insecticide or the insect repellant into a root ball of the plant.
However, Lee discloses an insecticide (para 36 & 60) wherein the insecticide is configured to be applied to protect the root ball of a plant (abstract and para 21, 26-27, & 29).
The only distinction between the prior art and the claimed invention is that the prior art is the insecticide or insect repellent being applied to the root ball of the plant. Lee discloses an insecticide wherein the insecticide is configured to be applied to protect the root ball of a plant. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique from Lee to improve the similar device of Mount in the same way by introducing zeta-cypermethrin to actively defend against the insects that may be resistant to the repellant. See MPEP 2143 I. (C).
For claim 20; The combination of Mount and Lee teaches all limitations as stated above.
Mount fails to disclose zeta cypermethrin.
However, Lee discloses an insecticide (para 36) to protect from pests comprising zeta-cypermethrin (para 60).
The only distinction between the prior art and the claimed invention is that the prior art is the addition of a specific insecticide. Lee discloses such an insecticide to protect the root system of plants. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique from Lee to improve the similar device of Mount in the same way by introducing zeta-cypermethrin to actively defend against the insects that may be resistant to the repellant. See MPEP 2143 I. (C).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mount in view of Lee as applied to claim 17 above, and further in view of the NPL (https://glorybee.com/blog/tips-for-removing-soap-from-plastic-molds/) herein GloryBee.
For claim 18; The combination of Mount and Lee teaches all limitations as stated above.
Mount discloses the hygroscopic base material, and the and the insect repellant as stated above.
Neither Mount nor Lee disclose a method of molding.
However, GloryB discloses forming a body by generating a fluid comprising the hygroscopic base material (melting the soap) pouring the fluid into a mold (Tip #1) comprising a plurality of body-shaped recesses (each cavity), cooling the fluid to a solid state (Tips #2 & #3), and removing a plurality of bodies from the plurality of body-shaped recesses (Tips #3-5 and removing the soap with pressure).
The only distinction between the prior art and the claimed invention is that the prior art fails to disclose a method of molding. GloryBee discloses the simple method of molding and demolding soap. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of molding soap to the known device from Mount which very minimally describes utilizing soap to yield the predicable result of simply forming the repellant insert at a low cost and effort. See MPEP 2143 I. (D).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mount and Lee as applied to claim 17 above, and further in view of Sonnenberg.
Both Mount and Lee fail to disclose a glycerin soap.
However, Sonnenberg discloses a hygroscopic material comprising a glycerin soap material (para 45 & 132).
The only distinction between the prior art and the claimed invention is that the prior art fails to explicitly disclose a glycerin soap. Sonnenberg does disclose a hygroscopic material comprising a glycerin soap. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention by using the known technique of glycerin soap as taught by Sonnenberg to improve the similar device from Mount in the same way by introducing a soap that is more gentile to the environment.  See MPEP 2143 I. (C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/            Supervisory Patent Examiner, Art Unit 3642